PER CURIAM: *
We STAY the execution pending further order of the court to allow us to fully consider the late arriving and complex legal questions at issue in this matter.1 An order setting a briefing schedule and oral argument will follow.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4. ,


. See 28 U.S.C. § 2251(a)(3); McFarland v. Scott, 512 U.S. 849, 858, 114 S.Ct. 2568, 129 L.Ed.2d 666 (1994).